Romantique Ltd. 64 W 48th St Ste 1107 New York, NY 10036-1708 September 30, 2012 This agreement is entered into between Romantique LTD, hereinafter referred to as “The Company” and Yitzchok Gurary hereinafter referred to as “The Salesman”. The Company agrees to engage the services of the Salesman for a period of 12 months beginning Oct 1, 2012. The salesman agrees to utilize his knowledge, contacts and sales skills on behalf of the Company, to promote the Company’s products and maximize its sales. The Salesman’s compensation will be 3% of Net Sales. /s/10/1/2012/s/ 10/1/2012 Romantique LTDDateYitzchok GuraryDate 64th W 48th Street, Ste 1107 New York, NY 10036PH 212-840-8-840-8478
